DETAILED ACTION
The amendment and RCE filed on 11/23/2021 has been entered and fully considered. Claims 1-11 are pending, of which claim 1 is amended.

Response to Amendment
In response to amendment, the examiner modifies rejection over the prior art established in the previous Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2, 4-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blank et al. (WO 2015/075139) (Blank).
Regarding claim 1, Blank teaches a sialylated glycan analysis method using mass spectrometry for analyzing a structure of a sialylated glycan to which a sialic acid is linked (abstract), the method comprising:
a) a modification step in which a linkage-type-specific modification is performed on a sialic acid residue included in a sialylated glycan to be analyzed (Fig. 3; page 27, lines 11-27);
b) an analysis execution step in which the sialylated glycan after the modification by the modification step is subjected to a mass spectrometric (MALDI-TOF-MS) analysis to obtain mass spectrum information (page 28, lines 13-19);
c) a candidate estimation step in which a candidate of a monosaccharide composition is estimated for a peak observed on the mass spectrum obtained in the analysis execution step, based on mass information of the peak (Fig. 6, page 28, lines 21-26): and
d) a candidate-narrowing step in which a plurality of peaks observed on the mass

Blank does not specifically teach that wherein: 
judging the presence or absence of a sialic acid residue is to exclude a monosaccharide composition candidate which does not include a sialic acid residue, 
judging the presence or absence of a specific type of modified sialic acid residue is to exclude a monosaccharide composition candidate which does not include a specific type of modified sialic acid residue, and 
judging the number of occurrences of the specific type of modified sialic acid residue is to exclude a monosaccharide composition candidate which does not include a predetermined number of a specific type of modified sialic acid residue.
However, Blank teaches judging the presence or absence of a sialic acid residue, and the presence or absence of a specific type of modified sialic acid residue, or number of occurrences of the specific type of modified sialic acid residue (Fig. 6, page 28, lines 21-26). A person of ordinary skill in the art would have appreciated that 
the absence of a sialic acid residue would exclude a monosaccharide composition candidate which does not include a sialic acid residue,
the absence of a specific type of modified sialic acid residue would exclude a monosaccharide composition candidate which does not include a specific type of modified sialic acid residue, and
the number of occurrences of the specific type of modified sialic acid residue would exclude a monosaccharide composition candidate which does not include a predetermined number of a specific type of modified sialic acid residue.

Regarding claim 2, Blank teaches that wherein:
an analysis of a glycan structure is performed in which α2,3-sialic acid residue and α2,6-sialic acid residue are distinguished from each other as the sialic acid residues with different linkage types (Fig. 4, page 27, lines 14-25).
Regarding claim 4, Blank teaches that wherein:
in the candidate-narrowing step, for a sialylated glycan having a sialic acid linked to one or more terminals of the glycan, a plurality of peaks corresponding to a mass difference (e.g. 46) between different types of modified sialic acid residue generated by the linkage-type-specific modification are located (Fig. 6), and the monosaccharide composition candidates are narrowed down under a condition that the monosaccharide composition corresponding to a peak on a lower-mass side among the plurality of peaks should include at least one modified sialic acid residue having a smaller mass while the monosaccharide composition corresponding to a peak on a higher-mass side should include at least one modified sialic acid residue having a larger mass (Fig. 6, page 28, lines 21-26).
Regarding claim 5, Blank teaches that wherein:
in the candidate-narrowing step, two peaks corresponding to N times the mass difference ΔM between the different types of modified sialic acid residue generated by the linkage-type-specific modification (where N is an integer equal to or greater than one) are located, and the monosaccharide composition candidates are narrowed down under a condition that the monosaccharide composition corresponding to the peak on the lower-mass side should include the modified sialic acid residue having the smaller mass and occurring at N locations (Fig. 6, page 28, lines 21-26).
Regarding claim 6, Blank teaches that wherein:
the modified sialic acid residue having the smaller mass and occurring at N locations is a modified a2,3-sialic acid residue (Fig. 6, page 28, lines 21-26).
Regarding claim 7, Blank teaches that wherein:
in the candidate-narrowing step, two peaks corresponding to N times the mass

Regarding claim 8, Blank teaches that wherein:
the modified sialic acid residue having the larger mass and occurring at N locations is a modified a2,6-sialic acid residue (Fig. 4).
Regarding claim 9, Blank teaches that wherein:
an estimation of a monosaccharide composition candidate in the candidate estimation step is performed by computing a combination of monosaccharides which are consistent with masses of the peaks under search conditions which specify kinds of potentially contained monosaccharides and a range of the number of occurrences of each monosaccharide (page 28, lines 21-26).
Regarding claim 11, Blank teaches that wherein:
in the candidate-narrowing step, the monosaccharide composition candidates are further narrowed down by judging each monosaccharide composition candidate from identity of the monosaccharide composition exclusive of the sialic acid residue and the modified sialic acid residue (Fig. 6, page 28, lines 21-26).
Blank teaches that the sample is human plasma (page 18, line 11). Human plasma contains monosaccharide that does not contain sialic acid residue.
Blank teaches identifying the presence of sialic acids with different linkages in monosaccharide composition based on the presence of the reaction products (page 27, line 11-25). Therefore, Blank also teaches identifying the absence of sialic acid residues in monosaccharide composition based on the absence of the reaction products. 
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blank et al. (WO 2015/075139) (Blank) in view of Nishikaze, et al. (ASMS Proceedings, 2015) (Nishikaze).
Regarding claim 3, Blank does not specifically teach that wherein: an isopropylamide modification and a methylamide modification are performed as the .
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blank et al. (WO 2015/075139) (Blank) in view of Nie et al. (Journal of Proteomics, 2012) (Nie).
Regarding claim 10, Blank does not specifically teach that wherein: the mass spectrometric analysis in the analysis execution step is performed in a negative-ion mode. However, Nie teaches that the mass spectrometric analysis of sialilated glycan in the analysis execution step is performed in a negative-ion mode (page 3100, par 2; page 3102, par 0). Nie teaches that “Most recently, the same group developed a new approach for discriminating between α2,3- and α2,6-sialylation of glycopeptides by an on-plate 1-pyrenyldiazomethane (PDAM) derivatization of sialyl glycopeptides followed by negative-ion MALDI MS” (page 3102, par 0). Nie further teaches that “ionic signal suppression is often a major issue in the analysis of sialylated glycans by MS, particularly due to the presence of a carboxyl group at the anomeric carbon, which is usually ionized at physiological pH, thus resulting in a negative charge above pH value of ~2.6. As the number of SA moieties increases on a particular glycan, it becomes inherently difficult to detect these glycans, which can lead to incomplete characterization of a given sample. To avoid these problems, sialylated glycans are typically characterized in the negative mode” (page 3100, par 2). At time before the filing it would have been obvious to one of ordinary skill in the art to performed MS analysis of sialilated glycan in a negative-ion mode, in order to avoid ion signal suppression.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in view of new ground of rejection

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOYUN R XU, Ph.D./Primary Examiner, Art Unit 1797